DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are cancelled. Therefore, claims 31-40 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on 05/13/2020 and 08/31/2020 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 31-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bialer, et al. (2015) "Progress report on new antiepileptic drugs: A summary of the Twelfth Eilat Conference (EILAT XII). Epilepsy Research, 111:85-141 in view of WO-2017-097311-A1.
The present invention is directed to a method for preventing, alleviating or treating myotonia comprising using products of Formula 1
    PNG
    media_image1.png
    153
    231
    media_image1.png
    Greyscale
as defined in claim 30. The dependent claims 31-40 further limit the product of Formula 1 or the type of myotonia. 
Determination of the scope and contents of the prior art
	Bialer et al teach products of Formula

    PNG
    media_image2.png
    156
    209
    media_image2.png
    Greyscale
.Bialer et al also teach the aforementioned product YKP3089 is a selective blocking agent of sodium channel in a non-activated state. 
 	WO 2017-097311-A1 teach a Nav 1.4 voltage-gated sodium channels are inhibited or regulated to treat myotonia. WO 2017-097311-A1 also teach the myotonia to be myotonia congentia, paramytonia congentia, myotonic dystrophy ect.
Ascertaining the differences between the instant claims and the prior art
The instant claimed invention differ from Bialer et al in that the product is used to treat myotonia.
Resolving the Level of Ordinary Skill in the Pertinent Art
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication 

Objective Evidence in the Application Indicating Obviousness or Nonobviousness
Thus, there would have been prima facie obvious motivation to combine the teaching of Bailer et al and WO 2017-097311-A1 references to use compound YKP3089 that regulates sodium channels for preventing, alleviating or treating myotonia with reasonable likelihood of success.
Accordingly, claims 31-40 are obvious absent a showing of unpredictability or comparative evidence suggesting otherwise.

Claim Rejection - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating myotonia, does not reasonably provide enablement for the prevention inherited myotonic . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The burden of enabling the prevention of any disease/disorder, including the presently claimed in, would be much greater than that of enabling the treatment of or delaying the progression of myotonia congentia, paramytonia congentia, myotonic dystrophy, such conditions. In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of actually preventing the myotonia congentia, paramytonia congentia, myotonic dystrophy other than by reciting that they may be prevented. Also, no direction is given as to identifying a patient who may be at need for such a method, i.e., who is at risk for developing each of the claimed cardiac dysfunctions. Nor is there any guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing the claimed cardiac dysfunctions.
Further, it is highly unlikely, and the Office would require experimental evidence to support the contention that the claim specified actives could actually prevent the claimed cardiac dysfunctions by simply administering, by any method, any amount of the claim specified active agents. The specification fails to enable one of ordinary skill in the art to practice and administer the present active agents for preventing any one of the claimed inherited myotonic disorders.
The term “prevention” or “preventing” is essentially synonymous with the term “curing” and both circumscribe methods of treatment having a high degree of success ever occurring in any patient and that these dysfunctions would no longer exist given that a population is administered the claimed actives. Since such a level of success in the medical arts is not reasonably possible with most, if any diseases or disorders, especially those having etiologies and pathophysiological manifestations as complex/poorly understood as each and every one of the claimed cardiac dysfunctions, the specification is viewed as lacking an adequate, detailed enabling disclosure of the same.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM -3:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626